DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed January 6, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made Non-Final.

Response Election/Restrictions
New claims 21-30 were filed on July 31, 2020. These newly submitted claims were embraced by the method of original claims reciting the risk of infectious disease because they also recite a method of reducing risk of infectious disease. Therefore the withdrawal of the method claims was and is proper. The addition of surface to the method claim of 21 did not change the scope because a “surface” would also encompass surfaces of the body. Further to clarify the record in this regard, Newly submitted claims 21-30 and claim 32 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
. Claims 21-30 and 32, drawn to a method for treating a surface for reducing the risk of or prevention of infectious disease, classified in A61K 8/00.
II. Claims 16-20, drawn to a barrier forming composition, classified in A61Q 11/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the compositions may be used to clean the oral mucosa and food.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-30 and 32 remain and are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claim 30 was withdrawn in the Office Action mailed October 7, 2020 and remains withdrawn. 
It is further noted that the claims have the wrong identifiers.  “The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given.” See MPEP 714, IIC. However in order to advance prosecution, the claims will be examined.  


Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 16-20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2005/0163727) in view of Robinson et al. (US 2006/0134020) in further view of Oien et al. (2007/0264289).
Doyle et al. disclose oral compositions that are used to reduce the risk of developing conditions such as severe respiratory infections (paragraph 0026). The compositions may be formulated into sprays, mouthwashes, gels and irrigation fluids (paragraph 0076). Therapeutic agents include cetylpyridinium chloride (paragraph 0025). Among preferred antimicrobial agents include chlorhexidine, triclosan, triclosan monophosphate, cetyl pyridinium chloride, and essential oils. These agents may be present at levels of at least about 0.01% by weight of the composition (paragraph 0056). The preferred antimicrobials are those that are selective for gram negative anaerobes known to be involved in periodontal disease. Non-abrasive gels include from about 0.1% thickening agent and a humectant from 10% to about 55% (paragraph 0087). Mouth sprays include water and humectant from 0 to about 50% (paragraph 0092). Thickening agents include sodium carboxymethyl cellulose and xanthan gum (paragraph 0117). A mouthwash comprises 19% glycerin, 0.3% sodium carboxymethyl cellulose and 0.05% cetylpyridinium chloride (Example 5C). Therefore the composition should make a barrier when applied because it comprises a combination of a carbohydrate gum and a humectant in an amount within the range recited by the instant 
Doyle et al. differ from the instant claims insofar as they do not disclose the pH of the compositions. 
Robinson et al. disclose mouthwash compositions. The pH of mouthwashes suitable for the compositions range from about 4.5 to about 9 (paragraph 0038). The mouthwash compositions comprise humectants such as glycerin (paragraph 0039) and water (paragraph 0055). Antimicrobials include cetylpyridinium chloride (paragraph 0065). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have made the mouthwashes of Doyle et al. a pH ranging from 4-7 motivated by the desire to make the compositions with a suitable pH for the oral cavity.    
Doyle et al. in view of Robinson et al. is discussed above and differs from the instant claims insofar as they do not disclose the viscosity of the compositions. 
Oien et al. disclose therapeutic compositions. These compositions include mouthwashes. It is desirable for the therapeutic composition to be in the form of a flowable medium when introduced into the host for treatment of a mucosal site. This will often be the case for example for oral mucositis applications in which the therapeutic composition is to be administered as a refrigerated mouthwash. The viscosity of the therapeutic composition when introduced into the host is no larger than 60 cP (centipoises), and more preferably no larger than 50 cP (paragraph 0084).


Obvious-Type Double Patenting (Maintained Rejection)
1) Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,535,646. The rejection is maintained and further applied to claim 31.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive insofar as both sets of claims recite inhibiting microorganisms that cause infectious diseases using the same compositions wherein each component is used in the same concentration range. The patented claims differ from the instant claims insofar as instant claims are composition claims and the patented claims are method claims. However, it would have been obvious to one of ordinary skill in the art to have used the composition of the instant claims in the method of patented claims because it is the same composition and as used in the method of the patented claims. 
Therefore the instant claims are obvious over the patented claims. 

Response to Arguments


2) Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,992,893. Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the patented claims insofar as they disclose the viscosity of the composition in the independent claim. Therefore the instant claims are obvious over the patented claims. 
Therefore the instant claims are obvious over the patented claims. 

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


3) Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,398,645. Although the claims at issue are not identical, they are not patentably distinct from each other 
Therefore the instant claims are obvious over the patented claims. 

Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


4) Claims 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 31-50 of copending Application No. 16/502,993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both encompass the same composition having about 0.01% to about 0.4% of a carbohydrate gum, about 7% to about 65% of a humectant and greater than 0.05% of an antimicrobial. The instant claims differ from the copending claims insofar as they disclose the viscosity of the composition in the independent claim. Therefore the instant claims are obvious over the copending claims. 


Response to Arguments
This rejection is maintained since applicant does not argue the merits of the rejection; and neither allowable subject matter has been indicated, nor has a terminal disclaimer been filed.


Claims 16-20 and 31 are rejected.
Claims 21-30 and 32 are withdrawn.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEZAH ROBERTS/Primary Examiner, Art Unit 1612